United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1754
                         ___________________________

                             Johanna Beth McDonough

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

  Anoka County; Benton County; City of Bloomington; City of Brooklyn Center;
 City of Brooklyn Park; City of Burnsville; Carver County; City of Coon Rapids;
Dakota County Communications Center; City of Eagan; City of Elk River; City of
    Eveleth; City of Fergus Falls; Goodhue County; City of Hancock; Hennepin
        County; City of Hopkins; City of Isanti; City of Maple Grove; City of
    Minneapolis; City of Minnetonka; Morrison County; City of Mound; City of
  Mounds View; City of New Brighton; City of New Hope; City of New Prague;
  City of Northfield; City of Owatonna; Ramsey County; City of Redwood Falls;
     Renville County; Rice County; City of Richfield; City of Rochester; City of
     Roseville; Sherburne County; City of St. Anthony; City of St. Paul; Stearns
      County; City of Wayzata; Wright County; Michael Campion, acting in his
    individual capacity as Commissioner of the Minnesota Department of Public
Safety; Ramona Dohman, acting in her individual capacity as Commissioner of the
  Minnesota Department of Public Safety; John and Jane Does, (1-500) acting in
   their individual capacity as supervisors, officers, deputies, staff, investigators,
  employees or agents of the other law-enforcement agencies or Al’s Auto Sales
 Inc.; Department of Public Safety Does, (1-30) acting in their individual capacity
as officers, supervisors, staff, employees, independent contractors or agents of the
    Minnesota Department of Public Safety; Entity Does, (1-50) including cities,
      counties, municipalities, and other entities sited in Minnesota and federal
  departments and agencies; City of Apple Valley; City of South St. Paul; South
                        Lake Minnetonka Police Department

                      lllllllllllllllllllll Defendants - Appellees
                        ___________________________

                                No. 14-1756
                        ___________________________

                                 Brooke Nicole Bass

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

   Anoka County; Benton County; Blue Earth County; Carver County; Chisago
County; Clay County; Cook County; Crow Wing County; Dakota County; Dodge
     County; Goodhue County; Hennepin County; Houston County; Kandiyohi
     County; Lyon County; McLeod County; Morrison County; Murray County;
     Pipestone County; Ramsey County; Rice County; Scott County; Sherburne
County; Stearns County; Washington County; Wright County; City of Alexandria;
  City of Anoka; City of Apple Valley; City of Appleton; City of Becker; City of
Bemidji; City of Big Lake; City of Blaine; City of Bloomington; City of Brooklyn
    Center; City of Brooklyn Park; City of Burnsville; City of Champlin; City of
Cottage Grove; City of Crystal; City of Dayton; City of Eagan; City of Elk River;
City of Elko New Market; City of Fairmont; City of Faribault; City of Farmington;
  City of Forest Lake; City of Fridley; City of Gaylord; City of Hopkins; City of
   Inver Grove Heights; City of Jackson; City of Jordan; City of Kasson; City of
   Maple Grove; City of Maplewood; City of Marshall; City of Medina; City of
     Minnetonka; City of Minnetrista; City of Moorhead; City of Morris; City of
Mounds View; City of New Hope; City of New Ulm; City of North Mankato; City
    of North St. Paul; City of Oakdale; City of Osseo; City of Plymouth; City of
      Princeton; City of Prior Lake; City of Ramsey; City of Richfield; City of
     Robbinsdale; City of Rosemount; City of Roseville; City of Sartell; City of
  Savage; City of Shakopee; City of Slayton; City of Sleepy Eye; City of Spring
 Lake Park; City of St. Anthony; City of St. Cloud; City of St. Francis; City of St.
  Joseph; City of St. Louis Park; City of Stillwater; City of Two Harbors; City of
 Wayzata; City of West St. Paul; City of Winona; Michael Campion, acting in his
    individual capacity as Commissioner of the Minnesota Department of Public
 Safety; Mona Dohman, acting in her individual capacity as Commissioner of the
 Minnesota Department of Public Safety; John Does; Jane Does, 1-500, acting in

                                           -2-
  their individual capacity as supervisors, officers, deputies, staff, investigators,
 employees or agents of the other named law-enforcement agencies; Entity Does,
     1-50, including cities, counties, municipalities, and other entities sited in
  Minnesota and federal departments and agencies; Department of Public Safety
   Does, 1-30, acting in their individual capacity as officers, supervisors, staff,
  employees, independent contractors or agents of the Minnesota Department of
                                    Public Safety

                      lllllllllllllllllllll Defendants - Appellees
                         ___________________________

                                 No. 14-1765
                         ___________________________

                                    Dawn Mitchell

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

 Aitkin County; City of Aitkin; Anoka County; City of Anoka; City of Arlington;
  Beltrami County; City of Blaine; City of Bloomington; City of Brooklyn Park;
Carver County; City of Champlin; Chisago County; Cook County; City of Cottage
  Grove; City of Crosslake; Dakota County; Freeborn County; Hennepin County;
City of Hopkins; Kandiyohi County; City of Lake Shore; City of Lakeville; City of
 Maple Grove; City of Maplewood; City of Marshall; County of McLeod; City of
   Minneapolis; City of Minnetonka; Mower County; City of Plymouth; Ramsey
County; City of Red Wing; Rice County; City of Roseville; City of St. Francis; St.
  Louis County; City of St. Paul; Stearns County; Steele County; Wright County;
  Entity Does (1-50), including cities, counties, municipalities, and other entities
 sited in Minnesota; City of Woodbury; City of Blue Earth; City of Cannon Falls;
    City of Crosby; City of Edina; City of Green Isle; City of Northfield; City of
Rosemount; City of Wabasha; City of White Bear Lake; John & Jane Does, 1-300

                      lllllllllllllllllllll Defendants - Appellees
                         ___________________________



                                           -3-
                                  No. 14-1974
                          ___________________________

                                      Brian Potocnik

                          lllllllllllllllllllll Plaintiff - Appellant

                                              v.

  Anoka County; Dakota County; Hennepin County; Sherburne County; City of
  Apple Valley; City of Big Lake; City of Biwabik; City of Bloomington; City of
 Brooklyn Center; City of Brooklyn Park; City of Cambridge; City of Deephaven;
  City of Dilworth; City of Eagan; City of Elk River; City of Farmington; City of
Gilbert; City of Golden Valley; City of Hancock; City of Hoyt Lakes; City of Lake
 City; City of Lakeville; City of Moorhead; City of New Hope; City of New Ulm;
    City of Redwood Falls; City of Rosemount; City of Virginia; City of Wells;
    Michael Campion, acting in his individual capacity as Commissioner of the
Minnesota Department of Public Safety; Ramona Dohman, acting in her individual
capacity and, in her official capacity for prospective relief only, as Commissioner
of the Minnesota Department of Public Safety; John and Jane Does, (1-300) acting
 in their individual capacity as supervisors, officers, deputies, staff, investigators,
 employees or agents of the others named law-enforcement agencies; Department
    of Public Safety Does, (1-30) acting in their individual capacity as officers,
supervisors, staff, employees, independent contractors or agents of the Minnesota
Department of Public Safety; Entity Does, (1-30) including cities, counties, municipalities

                        lllllllllllllllllllll Defendants - Appellees

      City of Duluth; St. Louis County; City of Minneapolis; City of St. Paul

                               lllllllllllllllllllll Defendants
                                       ____________

                     Appeals from United States District Court
                     for the District of Minnesota - Minneapolis
                                    ____________



                                             -4-
                               Submitted: March 11, 2015
                                Filed: August 20, 2015
                                    ____________

Before WOLLMAN, BEAM, and COLLOTON, Circuit Judges.
                          ____________

WOLLMAN, Circuit Judge.

       In this consolidated appeal, Brooke Nicole Bass, Johanna Beth McDonough,
Dawn Mitchell, and Brian Potocnik (collectively, Drivers) challenge the dismissal of
their separate actions against numerous cities, counties, and other government
entities, known and unknown (collectively, Local Entities); numerous unknown law
enforcement or other government personnel and supervisors, officers, deputies, staff,
investigators, employees, or agents of Local Entities or other government entities in
Minnesota (collectively, Law Enforcement Does); current and former Commissioners
of the Minnesota Department of Public Safety (DPS) Ramona Dohman and Michael
Campion (collectively, Commissioners); and various unknown officers, supervisors,
staff, employees, independent contractors, and agents of DPS (collectively, DPS
Does).1 Drivers allege in their complaints that the above entities and individuals
(collectively, Defendants) violated the Driver’s Privacy Protection Act (DPPA or
Act), 18 U.S.C. §§ 2721-2725, by accessing or disclosing Drivers’ personal
information from motor vehicle records without a permissible purpose.2 The district
courts dismissed Drivers’ actions for failure to state a claim. We affirm in part,
reverse in part, and remand for further proceedings.




        1
            All Drivers except Mitchell brought claims against Commissioners and DPS
Does.
        2
       Drivers also alleged common-law claims for invasion of privacy and violations
of 42 U.S.C. § 1983 but do not appeal the dismissal of those claims.
                                           -5-
                                    I. Background

      To obtain a driver’s license or motor vehicle registration from a state motor
vehicle department (DMV), individuals must disclose personal information, such as
names, addresses, telephone numbers, social security numbers, medical information,
vehicle descriptions, and photographs. Reno v. Condon, 528 U.S. 141, 143 (2000).
Concerned over the dissemination and misuse of this personal information, Congress
enacted the DPPA in 1994 to regulate the sale and disclosure of information that state
DMVs collect in the process of registering and licensing drivers of motor vehicles.
Maracich v. Spears, 133 S. Ct. 2191, 2195 (2013).

       The DPPA prohibits state DMVs from disclosing personal information in a
motor vehicle record except for uses explicitly enumerated in the statute. See 18
U.S.C. § 2721(a)-(b). “Personal information” is defined as “information that
identifies an individual, including an individual’s photograph, social security number,
driver identification number, name, address (but not the 5-digit zip code), telephone
number, and medical or disability information.” Id. § 2725(3). As relevant here,
personal information in a motor vehicle record may be disclosed by a state DMV for,
among other permissible uses, “use by any government agency, including any court
or law enforcement agency, in carrying out its functions,” or for use by a private
person acting on behalf of a government agency in carrying out its functions.
Id. § 2721(b)(1). Personal information may also be disclosed by a state DMV “[f]or
use in connection with any civil, criminal, administrative, or arbitral proceeding” or
for “investigation in anticipation of litigation.” Id. § 2721(b)(4). A person who
“knowingly obtains, discloses or uses” an individual’s personal information, “from
a motor vehicle record, for a purpose not permitted” is liable to the individual, and
the court may award “actual damages, but not less than liquidated damages in the
amount of $2500,” attorney’s fees, and “punitive damages upon proof of willful or
reckless disregard of the law.” Id. § 2724.



                                         -6-
       According to Drivers’ allegations, DPS maintains or contributes to the Driver
and Vehicle Services database and the Bureau of Criminal Apprehension database,
which contain personal information from Drivers’ motor vehicle records.3 Law
enforcement officers, government agents, and other individuals were given passwords
to access the database through an internet portal or website. During the relevant time
period, the website’s login page included the following admonition, or something
similar: “Access to this service is for authorized personnel only conducting official
business.” Suspecting that law enforcement officers were accessing their information
without a proper purpose, Drivers contacted DPS and requested audits detailing past
accesses of their motor vehicle records. Each Driver’s audit showed that his or her
personal information had been accessed through the database hundreds of times,
primarily through Local Entities’ police departments, sheriff’s offices, or other
agencies.

       Drivers allege that none of the Law Enforcement Does’ accesses fell within the
DPPA’s permitted exceptions for the disclosure, use, and obtainment of personal
information. Several Drivers’ complaints state that the true purpose for the Law
Enforcement Does’ accesses was “to satisfy their shallow desires to peek behind the
curtain” into Drivers’ private lives. Bass and Mitchell allege that they do not have
criminal records and have committed no crimes that would justify the accesses of
their personal information. McDonough and Potocnik do not allege that they have
no criminal records, but do allege that Law Enforcement Does obtained their personal
information“without probable cause or reasonable suspicion” and that at no time did
they “behave in a manner that would provide any legal justification” for the accesses.
Drivers claim that their personal data was obtained through queries that used their
names rather than their license plate numbers. Drivers attach as exhibits to the
complaints their audits, which show the date and time of each access, as well as the


      3
       Drivers’ complaints do not always distinguish between the databases, so
hereinafter we refer to either or both simply as “the database.”
                                         -7-
“source station”—i.e., “the police department, sheriff’s office, or other government
entity through which” Law Enforcement Does accessed the information. The audits
show that government users—through the stations of different agencies, departments,
branches, or other government divisions (collectively, agencies) across the
state—accessed Drivers’ data during late-night or early-morning hours and often at
times in close proximity to one other. Furthermore, several Drivers allege that
testimony by the legislative auditor at a Minnesota Legislative Audit Subcommittee
hearing in February 2013 reflects that at least fifty percent of law enforcement
officers were misusing the database by accessing, using, or disclosing personal
information for an impermissible purpose. McDonough, Mitchell, and Bass claim
that they had had professional contact with numerous law enforcement personnel and,
in some cases, a degree of local fame, which could explain Law Enforcement Does’
high level of interest in their personal information.4

       The district courts dismissed the complaints, determining that each Driver’s
allegations failed to state a claim. The district courts held that the statute of
limitations began to run at the time of each alleged obtainment or disclosure of the
personal data, rather than at the time Drivers became aware of the alleged violations.
The district court in Bass, McDonough, and Potocnik determined that the allegations
were insufficient to state a claim against the Commissioners because Drivers had not
shown that “the Commissioners themselves” had disclosed Drivers’ personal
information for an impermissible purpose. The district courts dismissed all DPPA
claims against Local Entities because Drivers’ allegations were either too conclusory
or too speculative to show, as to each Defendant or each access, that Law
Enforcement Does’ purposes for obtaining the personal information were
impermissible. Drivers now appeal the district courts’ dismissals of their DPPA
claims, challenging the district courts’ rulings on each of these issues.


      4
        Although this fact is not alleged in Potocnik’s complaint, several parties state
in their briefs that Potocnik was once employed as a Minneapolis police officer.
                                          -8-
                               II. Statute of Limitations

       Because the DPPA does not contain its own statute of limitations, the parties
agree that Drivers’ claims are subject to the catch-all, four-year statute of limitations
in 28 U.S.C. § 1658(a). Under § 1658(a), except as otherwise provided by law, “a
civil action arising under an Act of Congress enacted after [December 1, 1990,] may
not be commenced later than 4 years after the cause of action accrues.” Subsection
(b) of the provision states that, “[n]otwithstanding subsection (a),” securities fraud
claims may be brought no later than the earlier of “2 years after the discovery of the
facts constituting the violation” or “5 years after such violation.” 28 U.S.C.
§ 1658(b). Congress added this subsection as part of the Sarbanes-Oxley Act of
2002. Pub. L. No. 107-204, § 804(a), 116 Stat. 745, 801.

       Since the parties dispute only the meaning of § 1658, whether the statute of
limitations bars Drivers’ claims is a question of law that we review de novo.
Smithrud v. City of St. Paul, 746 F.3d 391, 395 (8th Cir. 2014). Drivers argue that
the discovery rule applies and that therefore their causes of action accrued when they
discovered, or with due diligence should have discovered, that the alleged violations
occurred—i.e., when they received their audits from DPS. Defendants argue that we
should apply the occurrence rule and hold that Drivers’ causes of action accrued
when the allegedly impermissible accesses occurred. The occurrence rule thus would
bar claims based on accesses that occurred more than four years prior to the filing of
the complaints.

      Traditionally, in federal-question cases, we have applied the discovery rule as
the default statute-of-limitations rule in the absence of a contrary directive from
Congress. E.g., Comcast of Ill. X v. Multi-Vision Elecs., Inc., 491 F.3d 938, 944 (8th
Cir. 2007) (citing Union Pac. R.R. Co. v. Beckham, 138 F.3d 325, 330 (8th Cir.
1998)). Other federal courts also have generally taken this approach. See Connors
v. Hallmark & Son Coal Co., 935 F.2d 336, 342 (D.C. Cir. 1991) (noting that “the

                                          -9-
discovery rule is the general accrual rule in federal courts” and listing cases); see also
Rotella v. Wood, 528 U.S. 549, 555 (2000) (noting that lower “[f]ederal courts . . .
generally apply a discovery accrual rule when a statute is silent on the issue”).

       As the Supreme Court has explicitly pointed out, however, it has never adopted
that position as its own, TRW Inc. v. Andrews, 534 U.S. 19, 27 (2001), and several
Supreme Court opinions cast doubt on our application of the discovery rule as the
default rule. In TRW, the Court addressed the question when liability “arises” for
purposes of the statute of limitations in the Fair Credit Reporting Act (FCRA). Like
the DPPA, the FCRA limits the disclosure of certain information about
individuals—specifically, information in an individual’s credit report—unless it is for
statutorily enumerated purposes. Id. at 23 (citing 15 U.S.C. §§ 1681b, 1681e(a)-(b)).
The Court considered the purposes of the FCRA and concluded that the “FCRA does
not govern an area of the law that cries out for application of a discovery rule.” Id.
at 28. Although the Court did not expressly disavow federal courts’ application of
a discovery rule in the face of congressional silence, it made clear that the text and
structure of a statute can “evince Congress’ intent to preclude judicial implication of
a discovery rule.” Id. at 27-28. At the time, the FCRA’s statute of limitations
generally required that an action be brought “within two years from the date on which
the liability arises” but created an exception for willful misrepresentations, in which
case the action must have been commenced “within two years after discovery by the
individual of the misrepresentation.” 15 U.S.C. § 1681p (1994) (amended 2003).
Noting that it defied common sense to transform the discovery-rule exception into the
general rule and that such a construction would almost always render the discovery-
rule exception superfluous, the Court held that the discovery rule did not govern the
FCRA’s general statute of limitations. TRW, 534 U.S. at 23, 28-29.

      A recent Supreme Court decision offers additional guidance on how the
appropriate statute of limitations is to be determined. In Gabelli v. SEC, the Court
considered whether, in an enforcement action by the Securities and Exchange

                                          -10-
Commission (SEC), the five-year statute of limitations applicable to the Investment
Advisers Act “begins to tick when the fraud is complete or when the fraud is
discovered.” 133 S. Ct. 1216, 1219 (2013). Like 28 U.S.C. § 1658(a), the relevant
provision setting forth the statute of limitations applied to various provisions
throughout the U.S. Code and used language similar to that in § 1658, requiring
actions to be commenced “within five years from the date when the claim first
accrued.” Id. at 1220 (quoting 28 U.S.C. § 2462). The purpose of the provision was
to provide a statute of limitations for actions for civil fines, penalties, or forfeiture.
Id. To determine the appropriate trigger for the statute of limitations, the Court
considered whether there were “textual, historical, or equitable reasons to graft a
discovery rule” onto the statute of limitations. Id. at 1224. The Court stated that the
most natural reading of the statute was that a claim “accrued” when the allegedly
fraudulent conduct occurred, because “the standard rule is that a claim accrues when
the plaintiff has a complete and present cause of action.” Id. at 1220-21 (quoting
Wallace v. Kato, 549 U.S. 384, 388 (2007)) (internal quotation marks omitted). The
Court focused on the policy considerations underlying all limitations provisions,
explaining that “[s]tatutes of limitations are intended to ‘promote justice by
preventing surprises through the revival of claims that have been allowed to slumber
until evidence has been lost, memories have faded, and witnesses have disappeared.’”
Id. at 1221 (quoting Order of R.R. Telegraphers v. Ry. Express Agency, Inc., 321
U.S. 342, 348-49 (1944)). The Court noted that the discovery rule “arose in 18th-
century fraud cases as an ‘exception’ to the standard rule,” and noted that the “fraud
discovery rule” applies when “the injury is self-concealing.” Id. at 1221-22.
Nevertheless, the Court determined that a government enforcement action for
securities fraud did not require application of the discovery rule in light of the
government’s investigative resources and the punitive nature of civil penalties.

       This appeal requires us to consider the effect of Gabelli on our precedent, as
set forth in Comcast, that establishes the discovery rule as the default rule in the
absence of a contrary directive from Congress. Comcast does not constrain us,

                                          -11-
because, “[a]lthough one panel of this court ordinarily cannot overrule another panel,
this rule does not apply when the earlier panel decision is cast into doubt by a
decision of the Supreme Court.” Patterson v. Tenet Healthcare, Inc., 113 F.3d 832,
838 (8th Cir. 1997). More problematic is the fact that after Gabelli, we reiterated our
view that the discovery rule is the default rule in Maverick Transportation, LLC v.
U.S. Department of Labor, Administrative Review Board, 739 F.3d 1149, 1154 (8th
Cir. 2014), in which we held that the discovery rule governed the statute of
limitations under the Surface Transportation Assistance Act. Nevertheless,
Maverick does not control here for two reasons. First, Maverick focused on TRW,
see id., and did not discuss the effect of, or even cite, Gabelli.5 “[W]hen an issue is
not squarely addressed in prior case law, we are not bound by precedent through stare
decisis.” Passmore v. Astrue, 533 F.3d 658, 660 (8th Cir. 2008) (citing Brecht v.
Abrahamson, 507 U.S. 619, 630-31 (1993)). Second, in Maverick, we were required
to defer to the Department of Labor’s interpretation that the discovery rule applied
and thus were bound to apply the agency’s version of the discovery rule as long as it
was a permissible construction of the statute. 739 F.3d at 1154 (citing Chevron,
U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842-43 (1984)).

      Drivers argue that the holding in Gabelli was limited to the factual context of
that case—government enforcement actions—and that the language in Gabelli
characterizing the occurrence rule as the standard rule is insufficient to overrule our
long-established case law. But “[f]ederal courts . . . are not ‘free to limit Supreme
Court opinions precisely to the facts of each case.’ Instead, federal courts ‘are bound
by the Supreme Court’s considered dicta almost as firmly as by the Court’s outright
holdings . . . .’” City of Timber Lake v. Cheyenne River Sioux Tribe, 10 F.3d 554,



      5
        Nor did the parties in Maverick bring Gabelli to the panel’s attention in their
filings. See Webster v. Fall, 266 U.S. 507, 511 (1925) (“Questions which merely lurk
in the record, neither brought to the attention of the court nor ruled upon, are not to
be considered as having been so decided as to constitute precedents.”).
                                         -12-
557 (8th Cir. 1993) (citation omitted) (quoting McCoy v. Mass. Inst. of Tech., 950
F.2d 13, 19 (1st Cir. 1991)).

       We need not decide whether Gabelli completely overrules our precedent that
makes the discovery rule the default rule when Congress is silent. Gabelli certainly
does not “bar application of the discovery rule where precedent, structure and policy
all favor such a rule.” Psihoyos v. John Wiley & Sons, Inc., 748 F.3d 120, 124 n.5
(2d Cir. 2014). But Gabelli and TRW, read together, instruct us that when the text,
structure, and purpose of a limitations provision suggest that Congress may not have
intended for the discovery rule to apply, courts should take into account the general
policy underlying statutes of limitation, as well as equitable considerations relevant
to the cause of action at hand, when determining whether to apply the discovery or
occurrence rule.

        Turning to the text of § 1658, to “accrue” is “[t]o come into existence as an
enforceable claim or right; to arise.” Black’s Law Dictionary 21 (7th ed. 1999).
TRW suggests that this definition is ambiguous, see 534 U.S. at 32 (“On balance, we
conclude, the phrase ‘liability arises’ is not particularly instructive, much less
dispositive of this case.”), whereas Gabelli suggests that the most natural reading is
that a claim “accrues” when the alleged violation occurs, because “the standard rule
is that a claim accrues when the plaintiff has a complete and present cause of action,”
133 S. Ct. at 1220-21 (quoting Wallace, 549 U.S. at 388) (internal quotation marks
omitted). Drivers seek liquidated damages for each violation in the amount of $2500,
which “could presumably be awarded at the moment of [Defendants’] alleged
wrongdoing, even if ‘actual damages’ did not accrue at that time.” TRW, 534 U.S.
at 35. Thus, Drivers’ causes of action arguably came “into existence as an
enforceable claim or right” at the time of the alleged accesses. On the other hand, to
illustrate the meaning of the word “accrue,” Black’s Law Dictionary uses the example
of a claim that “accrues” upon discovery of the injury. See Black’s Law Dictionary
21 (7th ed. 1999) (“[T]he plaintiff’s cause of action for silicosis did not accrue until

                                         -13-
the plaintiff knew or had reason to know of the disease.”). Read together, the
definition and the example could support the notion that the word “accrue” simply
refers to the date on which the statute of limitations begins to run. See Dring v.
McDonnell Douglas Corp., 58 F.3d 1323, 1327 (8th Cir. 1995) (noting that the date
on which the statute of limitations begins to run “is referred to as the accrual date”).
The meaning of the word “accrue” is thus not free of ambiguity.

       We therefore turn to the structure of § 1658. Defendants argue that § 1658 is
analogous to the statute of limitations in TRW. Like the FCRA limitations provision
in TRW, § 1658 prescribes a general statute of limitations, then creates a special
standard that includes an express discovery rule. Unlike the provision in TRW,
however, the special standard in § 1658 that applies to securities-fraud claims
includes an express occurrence rule as well. In this case, then, the principle of
statutory interpretation that would prevent the exception in § 1658(b) from becoming
the general rule in § 1658(a) would apply equally to both the discovery and
occurrence rules.

       What § 1658(b)’s structure does demonstrate, however, is that at the time
Congress amended § 1658 to add subsection (b), it knew how to write statutory text
that differentiated between the discovery and occurrence rules and yet chose to
preserve as the general rule the more ambiguous language of § 1658(a) stating that
the statute of limitations begins to run when the “cause of action accrues.”
Congress’s decision to retain the word “accrues” in § 1658(a), instead of specifying
the applicable rule as it did in § 1658(b), is significant. Notably, § 1658 is a catch-all
statute of limitations that applies to a variety of civil actions arising under acts of
Congress. Here, the text, structure, and purpose of § 1658, coupled with the
ambiguous definition of “accrue,” suggest that Congress may have intended the
trigger for the date of accrual to vary depending upon the specific cause of action at
hand.



                                          -14-
       In these circumstances, and in light of recent Supreme Court jurisprudence, we
must look to equitable and policy considerations to determine the appropriate trigger
for the statute of limitations for a DPPA claim. The parties and amicus curiae, the
Electronic Privacy Information Center, emphasize competing policy concerns.
Drivers argue that they had no reason to know that their personal information was
being impermissibly accessed. But even if Drivers had no reason to know of the
alleged accesses, unlike violations grounded in fraud, latent disease, or medical
malpractice, DPPA violations are not by their nature self-concealing. See TRW, 534
U.S. at 27 (noting that it is cases involving concealment or latent injuries in which the
Court has recognized a prevailing discovery rule and in which “the cry for [such a]
rule is loudest” (alteration in original) (quoting Rotella, 528 U.S. at 555)). The
Electronic Privacy Information Center raises legitimate concerns about the ability of
identity thieves to utilize sensitive personal information found in motor vehicle
records and the difficulty in detecting such a crime within the applicable limitations
period. But these arguments are ultimately unavailing. The FCRA also provides
remedies to combat the harms of identity theft, see 15 U.S.C. §§ 1681c-1 to 1681c-2,
yet even though the plaintiff in TRW was herself the victim of identity theft, the
Court concluded that the occurrence rule applied, see 534 U.S. at 23-27. If the
FCRA, a statute designed to protect against misuse of individuals’ sensitive, personal
information, “does not govern an area of the law that cries out for application of a
discovery rule,” id. at 28, then neither does the DPPA. Furthermore, faded memories
and time-lost evidence pertaining to the disclosure, obtainment, or use of data are the
types of considerations that statutes of limitation are intended to address. See
Gabelli, 133 S. Ct. at 1221 (citing R.R. Telegraphers, 321 U.S. at 348-49).

       In light of the foregoing policy considerations, as well as the text and structure
of § 1658, we conclude that the statute of limitations for these DPPA violations began
to run when the violations occurred. We thus affirm the dismissal of claims of
violations that occurred more than four years prior to the filing of the complaints.



                                          -15-
             III. Liability of Local Entities and Law Enforcement Does

       Several Local Entities argue that Drivers fail to state claims against them
because Law Enforcement Does merely viewed Drivers’ information and never used
or “obtain[ed]” it within the meaning of § 2724. They also urge us to hold that
Drivers have failed to state a claim for relief that satisfies the pleading standard as set
forth in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal,
556 U.S. 662 (2009). Drivers argue that accessing and reading data is “obtain[ment]”
under the DPPA and that the district courts misapplied Twombly and Iqbal’s pleading
standard. We address each argument in turn.

                             A. The Meaning of “Obtain”

      Section 2724 of the DPPA provides a cause of action for impermissible
“obtain[ment], disclos[ure] or use[]” of personal information. Several Local Entities
argue that the alleged accesses of information at issue do not constitute
“obtain[ments]” under § 2724 of the DPPA. They contend that “obtain” means “to
hold onto or possess,” that there must be deprivation or physical possession of the
information, and that mere viewing is not sufficient. Although the etymology of the
word “obtain” shows that its derivation is a Latin word meaning “to hold on to,
possess,” in modern usage, “obtain” means “to gain or attain,” Merriam-Webster’s
Collegiate Dictionary 803 (10th ed. 1998), or “to get, acquire,” Bryan A. Garner,
Garner’s Modern American Usage 74 (3d ed. 2009). Because the personal
information at issue is intangible in nature, it is gained or acquired when it is accessed
or observed. Congress could not have intended to require physical procurement of
intangible information. In the context of the DPPA, the word “obtain”
unambiguously includes access and observation of the data.6


      6
       Because the meaning of “obtain” in this context is unambiguous, Local
Entities’ various arguments that depend on interpreting ambiguity in their favor fail.
                                           -16-
                       B. “Use” of the Personal Information

       Several Local Entities argue that they cannot be liable under the DPPA because
even if Law Enforcement Does “obtain[ed]” Drivers’ personal information, the
information was never used. In support of this argument, Local Entities point to
Cook v. ACS State & Local Solutions, Inc., 663 F.3d 989, 994 (8th Cir. 2011), in
which we stated that “the DPPA is concerned with the ultimate use of drivers’
personal information, not how that information is obtained.” This argument plucks
our statement from Cook and leaves behind the context. Cook involved the question
whether a company violates the DPPA if it obtains personal information in bulk for
future use or resale to third parties. Id. at 991. We held that because the intended
future use of the information was for a legitimate purpose permitted under the DPPA,
the fact that much of the information obtained was not “used” immediately, or at all,
did not render the bulk obtainment unlawful. Id. at 994, 997. Defendants argue that
this holding indicates that the DPPA is violated only when information is actually
used for an improper purpose. But in fact, Cook stands for the contrary proposition.
Under Cook, the fact that personal information is never put to use does not
retroactively alter the purpose for which it was obtained. By the same logic, the fact
that Law Enforcement Does never “used” Drivers’ personal information would not
change the fact that the information was obtained for a purpose not permitted under
the DPPA, in violation of § 2724. Furthermore, to read § 2724 as requiring use of the
information, as some Defendants suggest, would render the word “obtains”
superfluous because the provision separately prohibits impermissible “use[].” It is
clear that under § 2724, obtaining Drivers’ information without a permissible


Their contention that qualified immunity applies to Law Enforcement Does’ conduct
because the meaning of “obtain” is unclear also fails for the same reason. Cf. Collier
v. Dickinson, 477 F.3d 1306, 1312 (11th Cir. 2007) (“The words of the DPPA alone
are ‘specific enough to establish clearly the law applicable to particular conduct and
circumstances and to overcome qualified immunity.’” (quoting Vinyard v. Wilson,
311 F.3d 1340, 1350 (11th Cir. 2002))).
                                        -17-
purpose, regardless of whether that information is subsequently used, violates the
DPPA.
                        C. Rule 8(a)’s Pleading Standard

       Local Entities argue, and the district courts held, that Drivers have fallen short
of pleading a plausible claim for relief. To establish a DPPA violation, Drivers must
prove that the Defendants 1) knowingly 2) obtained, disclosed, or used personal
information, 3) from a motor vehicle record, 4) for a purpose not permitted. See 18
U.S.C. § 2724(a). The only issue the parties dispute is whether Drivers have
sufficiently pleaded the impermissible-purpose element of their DPPA claims. The
parties’ arguments on this issue apply equally to the claims against Law Enforcement
Does.

       We review the grants of the motions to dismiss de novo. Richter v. Advance
Auto Parts, Inc., 686 F.3d 847, 850 (8th Cir. 2012) (per curiam). When evaluating
a motion to dismiss, we accept as true all factual allegations in the complaint and
draw all reasonable inferences in favor of the nonmoving party, id., but we are not
bound to accept as true “[t]hreadbare recitals of the elements of a cause of action,
supported by mere conclusory statements,” Iqbal, 556 U.S. at 678, or legal
conclusions couched as factual allegations, Papasan v. Allain, 478 U.S. 265, 286
(1986). Under Federal Rule of Civil Procedure 8(a)(2), a complaint must contain a
“short and plain statement of the claim showing that the pleader is entitled to relief.”
“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556
U.S. at 678 (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility
when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Id.

      “Determining whether a complaint states a plausible claim for relief will . . .
be a context-specific task that requires the reviewing court to draw on its judicial

                                          -18-
experience and common sense.” Id. at 679. “Asking for plausible grounds . . . does
not impose a probability requirement at the pleading stage; it simply calls for enough
fact to raise a reasonable expectation that discovery will reveal evidence of” the
violation. Twombly, 550 U.S. at 556. There is no requirement for direct evidence;
the factual allegations may be circumstantial and “need only be enough to nudge the
claim ‘across the line from conceivable to plausible.’” Cardigan Mountain Sch. v.
N.H. Ins. Co., 787 F.3d 82, 88 (1st Cir. 2015) (quoting Twombly, 550 U.S. at 556).

       Courts considering a motion to dismiss may choose to begin by identifying
allegations that are no more than conclusions and therefore are not entitled to the
assumption of truth. Iqbal, 556 U.S. at at 679. Courts may then review the remaining
allegations to determine whether they are sufficient “to raise a right to relief above
the speculative level, on the assumption that all the [factual] allegations in the
complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at 555 (citations
and footnote omitted). Courts should consider whether there are lawful, “obvious
alternative explanation[s]” for the alleged conduct, because “[w]here a complaint
pleads facts that are merely consistent with a defendant’s liability, it stops short of the
line between possibility and plausibility of entitlement to relief.” Iqbal, 556 U.S. at
678, 682 (quoting Twombly, 550 U.S. at 557, 567 (brackets omitted)) (internal
quotation marks omitted). If the alternative explanations are not sufficiently
convincing, however, the complaint states a plausible claim for relief, because
“[f]erreting out the most likely reason for the defendants’ actions is not appropriate
at the pleadings stage.” Watson Carpet & Floor Covering, Inc. v. Mohawk Indus.,
Inc., 648 F.3d 452, 458 (6th Cir. 2011).

       Drivers allege that Law Enforcement Does obtained their information “for a
purpose not permitted under the DPPA” and that none of Law Enforcement Does’
activities “fell within the DPPA’s permitted exceptions for procurement of [Drivers’]
private information.” Because these allegations simply recite the impermissible-
purpose element of a DPPA cause of action, they should be disregarded in

                                           -19-
determining whether the complaint states a claim for relief. See Iqbal, 556 U.S. at
678. The question, then, is whether Drivers’ remaining, nonconclusory allegations
state a plausible claim that Drivers’ personal information was obtained for an
impermissible purpose. The district courts held that Drivers’ complaints did not
plead facts with sufficient specificity to raise a right to relief above the speculative
level. According to the district courts, they could not draw the inference that any
particular Law Enforcement Doe’s access was for an impermissible purpose without
resorting to speculation based solely on the collective allegations and the sheer
volume of accesses.

       Each Defendant’s alleged conduct must be assessed independently to ensure
that Drivers have pleaded sufficient facts regarding that Defendant’s impermissible
purpose to state a facially plausible claim to relief against that Defendant. Cf. id. at
682-83 (refusing to infer discriminatory state of mind of one government actor based
on allegedly discriminatory acts by others); Wilson v. Northcutt, 441 F.3d 586, 591
(8th Cir. 2006) (“Liability for damages for a federal constitutional tort is personal, so
each defendant’s conduct must be independently assessed.”). But assessing the
allegations against each Defendant independently is not the same as assessing them
in isolation. “[T]he complaint should be read as a whole, not parsed piece by piece
to determine whether each allegation, in isolation, is plausible.” Braden v. Wal-Mart
Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009). Furthermore, allegations concerning
data accesses that do not themselves constitute violations because they are barred by
the statute of limitations still may be considered in assessing the plausibility of timely
claims. See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113 (2002) (stating
that plaintiff may use pre-limitations-period acts as background evidence in support
of a timely claim); U.S. EPA v. City of Green Forest, 921 F.2d 1394, 1409 (8th Cir.
1990) (“[T]here is no rule that automatically excludes evidence pre-dating a statute
of limitations period.”).




                                          -20-
       Viewing, for example, each of Bass’s and Mitchell’s complaints as a whole,
there is no lawful, obvious alternative explanation for why a Driver would have the
personal information in her motor vehicle record accessed hundreds of times by
dozens of government entities throughout the state of Minnesota in the span of a few
years when she alleges she has committed no crimes, has not to her knowledge been
involved in any criminal investigation, and has reason to believe Law Enforcement
Does may have a personal interest in her. It is reasonable to infer that many of the
accesses were not within the scope of official government functions. Such reasoning
may carry a claim against a particular Defendant to the brink of plausibility.
Nevertheless, when merely consistent with the liability of any particular Defendant,
these generalized allegations, standing alone, “stop[] short of the line between
possibility and plausibility of entitlement to relief.” Twombly, 550 U.S. at 557
(original brackets and internal quotations omitted). When there are no allegations of
concerted activity, something more is needed to nudge the allegations across the line
of plausibility and tie the conduct of specific Defendants to a more general inference
of impermissible purpose.

       We therefore turn to the allegations that relate to particular Local Entities.
Although most of the Drivers allege that they had professional relationships with law
enforcement personnel, or a degree of local fame, Drivers have not pleaded, for
example, that they had a relationship with particular officers or agents of Local
Entities, that the alleged accesses occurred shortly after interactions with officers or
agents of Local Entities, or that certain Law Enforcement Does’ accesses were timed
in such a way that they corresponded with a significant event that could explain the
interest in Drivers’ personal information. Instead, the only facts pleaded in the
complaints that are specific to particular Defendants are the number of accesses
through each agency’s station and the times and dates of each access. Although
insufficient to plead a plausible claim for relief against every Defendant, these
allegations do reveal suspicious access patterns and timing of accesses that nudge



                                         -21-
claims against some Defendants “across the line from conceivable to plausible.”
Twombly, 550 U.S. at 570.

       For example, a suspicious access pattern occurs when Law Enforcement Does
access a Driver’s information on the same day or within the span of a few hours
through multiple, unrelated agencies. Common sense suggests it would be unusual
for multiple, unrelated law enforcement or other government agencies—often based
in different parts of Minnesota—to obtain a Driver’s personal information within
minutes or hours of each other or even on the same day. And although there may be
occasions where there are permissible purposes to justify these accesses—such as
when agencies work together in an investigation or in preparation for an event—these
are not obvious alternative explanations that render an inference of impermissible
purpose merely speculative or implausible.

       In addition, Drivers allege numerous accesses between the hours of 11 p.m. and
6 a.m. (late-night accesses). Common sense suggests that during late-night or early-
morning hours, law enforcement staff and other government employees may be
subject to less supervision and more likely to look up Drivers’ personal information
out of boredom, curiosity, or romantic interest. Although a single late-night access
may not raise a red flag, and allegations of late-night accesses alone might well be
insufficient to state a plausible claim for relief, the multiple late-night accesses, when
viewed in combination with the other allegations, raise some Drivers’ claims against
certain Defendants to the level of plausibility.7


      7
       Several Local Entities suggest that Drivers have waived any argument that the
suspicious access patterns and timing of accesses render their claims for relief
plausible because Drivers failed to raise this argument below. Drivers’ argument,
however, is plainly embraced by their complaints and fairly encompassed by their
arguments made below that the volume, dates, and times of the accesses were
inconsistent with any proper government purpose. On appeal, Drivers merely recite
facts already laid out in the complaint in a manner that helps to establish their
                                          -22-
       The district court in Bass, McDonough, and Potocnik declined to infer that Law
Enforcement Does had an impermissible purpose for the obtainments in part because
of the “presumption of regularity,” under which, “in the absence of clear evidence to
the contrary,” courts presume that public officers “have properly discharged their
official duties.” United States v. Armstrong, 517 U.S. 456, 464 (1996) (quoting
United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)). Whatever weight the
“presumption of regularity” might otherwise have at this stage in the litigation,
Drivers have sufficiently rebutted it by alleging high volumes and suspicious timing
of accesses and by pointing to the legislative auditor’s report finding that at least half
of Minnesota law enforcement officers were misusing personal information in the
database. See Bracy v. Gramley, 520 U.S. 899, 909 (1997) (refusing to apply the
presumption of regularity when it was “soundly rebutted”).

       The district court in Mitchell expressed concern that allowing these types of
claims to surmount the plausibility hurdle would leave courts with “no coherent and
workable way to distinguish between DPPA claims that should survive a motion to
dismiss and those that should not.” Ensuring that only plausible claims that meet the
Iqbal and Twombly pleading standard survive a motion to dismiss in these cases
necessarily involves a certain degree of line drawing. But such line drawing is
inevitable, since courts must assess the plausibility of plaintiffs’ grounds for relief by
drawing on their own “judicial experience and common sense.” Iqbal, 556 U.S. at
679; see also Adam N. Steinman, The Pleading Problem, 62 Stan. L. Rev. 1293, 1345
(2010) (“Ultimately, the line-drawing challenge is unavoidable. As long as we agree
that a complaint cannot just allege that ‘defendant violated plaintiff’s rights in a way
that entitles plaintiff to relief,’ courts will need to police what is and is not an
adequate identification of the events underlying a plaintiff’s claim.”). In the unique



connectivity. Cf. Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 849 (8th
Cir. 2014) (considering a plaintiff’s fleshed-out arguments on appeal because “it is
the facts alleged in a complaint, and not the legal theories, that state a claim”).
                                          -23-
context of these cases, determining which accesses support a plausible claim for relief
may well be a time-consuming process.

      We therefore turn to each Driver’s complaint and assess the allegations against
each Defendant.

                                1. Bass’s Complaint

       Bass alleges that she served as a negotiator and attorney for Law Enforcement
Labor Services, Minnesota’s largest law enforcement union, beginning in 2005 and
ending in 2011. Since March 2005, her personal information was viewed via name
search more than 750 times by approximately 340 government personnel. She alleges
that she does not have a criminal record and has committed no crimes that could
justify the accesses. She claims not only that various law enforcement personnel
accessed her data without a permissible purpose, but also that individuals in the
Anoka, Hennepin, and Stearns County Attorney offices accessed her data in
preparation for hearings or court proceedings that were adverse to her clients.

       Bass’s audit shows frequent late-night accesses. For example, during the
period within the statute of limitations, 61 of the 278 accesses occurred between the
hours of 11:00 p.m. and 6:00 a.m. The audit also reveals numerous suspicious access
patterns. For example, on January 8, 2007, there were 19 accesses of Bass’s personal
information at various times throughout the day through stations from nine different
agencies from around the state. The next day, there were 25 accesses throughout the
day through seven different agencies from around the state. The day after that, there
were 20 accesses throughout the day through eight different agencies throughout the
state. Suspicious access patterns continued during the period within the statute of
limitations. For example, on May 5, 2009, there were four accesses of Bass’s




                                         -24-
personal information by the Wayzata PD8 between 7:08 and 7:09 a.m., an access by
the Two Harbors PD at 7:38 a.m., two accesses by the St. Anthony PD at 9:16 a.m.,
and two accesses by the Minneapolis PD at 11:47 a.m.

       There are 69 agencies9 with alleged violations during the limitations period.
Of those, 38 agencies10 did not have a history of frequent suspicious accesses before
the limitations period and did not, during the limitations period, engage in multiple

      8
          Hereinafter we abbreviate “police department” to “PD.”
      9
       These include the Alexandria PD, Anoka County Attorney, Anoka County
Sheriff, Anoka Courts, Anoka PD, Appleton PD, Bemidji PD, Benton County Sheriff,
Big Lake PD, Blaine PD, Bloomington PD, Brooklyn Center PD, Burnsville PD,
Champlin PD, Clay County Sheriff, Crow Wing County Sheriff, Dakota County
Sheriff, Dayton PD, Dodge County Sheriff, Eagan PD, Elk River PD, Fairmont PD,
Faribault PD, Farmington PD, Fridley PD, Gaylord PD, Hennepin County Attorney,
Hennepin County Sheriff, Houston County Sheriff, Jackson PD, Jordan PD,
Kandiyohi County Sheriff, Kasson PD, Maple Grove PD, Marshall PD, Minneapolis
PD, Minnetonka PD, Minnetrista PD, Moorhead PD, Mounds View PD, New Hope
PD, North St. Paul PD, Oakdale PD, Osseo PD, Pipestone County Sheriff, Plymouth
PD, Prior Lake PD, Ramsey County Dispatch Center, Rice County Sheriff, Richfield
PD, Robbinsdale PD, Roseville PD, Sartell PD, Scott County Sheriff, Shakopee PD,
Sherburne County Sheriff, Sleepy Eye PD, St. Anthony PD, St. Cloud PD, St. Francis
PD, St. Louis Park PD, Stearns County Attorney, Stearns County Sheriff, Stillwater
PD, Two Harbors PD, Washington County Sheriff, Wayzata PD, Winona PD, and
Wright County Sheriff.
      10
        These include the Alexandria PD, Anoka County Attorney, Anoka Courts,
Anoka PD, Appleton PD, Blaine PD, Bloomington PD, Burnsville PD, Clay County
Sheriff, Crow Wing County Sheriff, Dakota County Sheriff, Dayton PD, Dodge
County Sheriff, Eagan PD, Fairmont PD, Faribault PD, Farmington PD, Fridley PD,
Hennepin County Attorney, Hennepin County Sheriff, Jackson PD, Jordan PD,
Kandiyohi County Sheriff, Minnetonka PD, Minnetrista PD, North St. Paul PD,
Plymouth PD, Prior Lake PD, Rice County Sheriff, Richfield PD, Robbinsdale PD,
Roseville PD, Sartell PD, Scott County Sheriff, Sleepy Eye PD, St. Louis Park PD,
Stearns County Attorney, and Winona PD.
                                         -25-
late-night accesses or participate in any suspicious access patterns. To infer that the
particular Defendants allegedly responsible for these non-suspicious accesses had
impermissible purposes would require sheer conjecture rooted solely in the blanket
allegations of misconduct, Bass’s professional interactions with law enforcement
personnel in general, and the high volume of collective accesses. Bass’s allegations
against the Local Entities and Law Enforcement Does responsible for accesses
through those agencies’ stations thus fail to state a claim for relief.

       Information accesses by Law Enforcement Does through the remaining 31
agencies11 fall into one of three categories: 1) accesses on the same day as or within
a few hours of accesses by other, unrelated entities during the limitations period; 2)
multiple late-night accesses during the limitations period; or 3) a history of frequent
suspicious accesses fitting the above criteria, even if prior to the limitations period,
coupled with accesses within the limitations period. Local Entities have not offered
an “obvious alternative explanation” that renders these accesses non-suspicious.
Local Entities argue, for example, that officers may have been looking up Bass’s
information to verify her identity prior to meetings with Bass. This explanation
generally would not justify the accesses, since a police officer’s union activities are
not within his or her official government duties. Nor is this explanation obviously
consistent with multiple close-in-time look-ups through unrelated agencies. The
other law enforcement tasks that Local Entities proffer for the look-ups—such as
approval of gun permits; computer forensics investigations; and verification of the


      11
        These include the Anoka County Sheriff, Bemidji PD, Benton County Sheriff,
Big Lake PD, Brooklyn Center PD, Champlin PD, Elk River PD, Gaylord PD,
Houston County Sheriff, Kasson PD, Maple Grove PD, Marshall PD, Minneapolis
PD, Moorhead PD, Mounds View PD, New Hope PD, Oakdale PD, Osseo PD,
Pipestone County Sheriff, Ramsey County Dispatch Center, Shakopee PD, Sherburne
County Sheriff, St. Anthony PD, St. Cloud PD, St. Francis PD, Stearns County
Sheriff, Stillwater PD, Two Harbors PD, Washington County Sheriff, Wayzata PD,
and Wright County Sheriff.
                                         -26-
identity of witnesses, victims, or drivers after a license-plate check—may be
plausible, but they are not sufficiently convincing to undermine the reasonable
inference of impermissible purpose that arises from the multiple late-night look-ups
and suspicious access patterns reflected in the audit.

       Local Entities also note that law enforcement personnel frequently work late-
night shifts and perform online investigative work throughout the night. But if we
accept, as we must, Bass’s allegation that she committed no crimes, she was unlikely
to be the subject of any investigation by law enforcement, much less numerous law
enforcement agencies from across the state. The possibility that discovery will reveal
that Bass was, in fact, the subject of a state-wide investigation, or separate
investigations by dozens of different agencies, is not sufficiently convincing an
explanation to render her claims implausible.

        Thus, allegations against all Law Enforcement Does responsible for any
accesses within the limitations window through the remaining 31 agencies’ stations
state facially plausible claims for relief. Although not all of the accesses during the
limitations period through these agencies’ stations occurred during late-night or early-
morning hours or as part of a suspicious access pattern, the fact that any suspicious
accesses occurred through these agencies render suspect the other accesses through
their stations. Law Enforcement Does at these agencies may have lacked sufficient
training to deter misuse. Furthermore, the various accesses may have been performed
by the same person, or that person may have prompted his or her coworkers to query
Bass’s information. Bass’s allegations related to all of the accesses within the
limitations period through these remaining 31 agencies state plausible claims for
relief, and so we reverse the dismissal of the timely claims against Law Enforcement




                                         -27-
Does responsible for these accesses. The dismissal of her claims against all other
Law Enforcement Does is affirmed.12

       Local Entities have offered no additional arguments for why they are not liable
for individual Law Enforcement Does’ accesses through their agencies’ stations. We
therefore reverse the dismissal of the timely claims against the following Local
Entities: Anoka County, City of Bemidji, Benton County, City of Big Lake, City of
Brooklyn Center, City of Champlin, City of Elk River, City of Gaylord, Houston
County, City of Kasson, City of Maple Grove, City of Marshall, City of Minneapolis,
City of Moorhead, City of Mounds View, City of New Hope, City of Oakdale, City
of Osseo, Pipestone County, Ramsey County, City of Shakopee, Sherburne County,
City of St. Anthony, City of St. Cloud, City of St. Francis, Stearns County, City of
Stillwater, City of Two Harbors, Washington County, City of Wayzata, and Wright
County. The dismissal of Bass’s claims against all other Local Entities is affirmed.

                             2. McDonough’s Complaint

       McDonough alleges that in 2005 she became a crime reporter for the television
station Fox 9 in the Twin Cities and is now an investigator and reporter for local
station KSTP. Her work as a reporter has involved contact with numerous law
enforcement personnel. Between 2006 and 2013, her information was accessed
nearly 500 times by more than 170 government personnel from about 70 different
agencies or departments. Although McDonough does not allege that she committed
no crimes—and, according to the parties, has had two driving-while-impaired (DWI)
incidents—several of McDonough’s interactions with police suggest that law
enforcement officers had acquired an unusual interest in her. In 2007 or 2008, DPS


      12
         The district court may determine that it is more feasible to postpone dismissal
until the substitution of named defendants. We simply wish to make clear that Bass
has not stated claims against these individuals.
                                         -28-
Commissioner Dohman, who was the Maple Grove Chief of Police at the time, told
McDonough, “[P]eople are fascinated by you. Be a little careful.” In 2011,
McDonough overheard a police officer whom she did not know tell another officer
that she was an “out-of-stater” and lived in Minnetonka. And in 2012, as
McDonough was walking through City Hall in Minneapolis, a police officer with
whom she was unfamiliar told her he liked her new car. Because these allegations
reflect a pattern of personal interest in McDonough on the part of law enforcement
officers, they add to the plausibility of McDonough’s allegations of impermissible
purpose.

       McDonough’s audit also shows frequent late-night accesses and suspicious
access patterns. For example, 58 of the 471 accesses of McDonough’s personal
information listed in her audit occurred between the hours of 11:00 p.m. and 6:00
a.m. And during the week of November 2, 2008, through November 8, 2008,
McDonough’s personal information was accessed 178 times through 46 different
governmental agencies’ or business entities’ stations. Although Defendant Hennepin
County asserts, and McDonough does not dispute, that this was around the same time
that she was charged with DWI, that fact does not obviously explain why individuals
from so many different agencies—including, for example, 21 different local police
departments from various parts of the state and the Twin Cities metro area—would
have a permissible purpose to look up her personal information. Suspicious access
patterns and late-night accesses also occurred on several occasions during the
limitations period. For the same reasons outlined above in the analysis of Bass’s
complaint, these allegations nudge McDonough’s claims against certain Defendants
across the line from conceivable to plausible.

       Local Entities argue that there are a number of alternative explanations that
could justify the obtainments of McDonough’s information. They argue, for example,
that Law Enforcement Does may have accessed McDonough’s information in order
to use her photo for photo lineups. It is not obvious, however, that it is a regular

                                       -29-
practice for Minnesota law enforcement to use name searches in the database to
composite photos for a photo lineup. Nor is it obvious that law enforcement
personnel would utilize the photo of a well-known reporter for an anonymous photo
lineup. Without the benefit of discovery related to law enforcement practices and the
use and functions of the DPS system, we cannot say that this is a convincing or
obvious alternative explanation for the accesses. Local Entities also argue that the
accesses could have involved responding to calls of trespassing reporters. It is not
obvious that McDonough, an experienced reporter, frequently trespassed in the
middle of the night or in different parts of Minnesota throughout a single day.
Finally, Local Entities argue that officers may have needed to verify McDonough’s
identity while she was covering stories or to ensure security at events such as the
2008 Republican National Convention. At this stage, we are not convinced that
dozens of law enforcement agencies would have needed to verify McDonough’s
identity for events such as the 2008 Republican National Convention. Many of the
suspicious accesses—and all of the accesses within the limitations period—occurred
after the Convention. Moreover, it is not obvious that law enforcement officers
regularly use the database to verify the identity of reporters like McDonough
whenever the reporter is covering a story nearby. And even if that is a regular
practice, it is an even less convincing explanation for late-night or multiple same-day
look-ups.

      We therefore turn to analyzing the alleged accesses. There are 15 agencies13
with alleged violations within the limitations period. Seven of these agencies14 did

      13
        These include the Carver County Sheriff, Golden Valley Deputy Registrar,
Hancock PD, Hennepin County Sheriff, Hennepin Courts, Minneapolis PD,
Minnetonka PD, Ramsey County Sheriff, Rice County Sheriff, South St. Paul Deputy
Registrar, St. Paul Deputy Registrar, State Patrol, Three Rivers Park District PD,
West Metro Plymouth Exam Station, and Wright County Sheriff.
      14
       These include the Golden Valley Deputy Registrar, Hennepin Courts, Rice
County Sheriff, South St. Paul Deputy Registrar, St. Paul Deputy Registrar, Three
                                         -30-
not have a history of frequent suspicious accesses, and Law Enforcement Does did
not, during the limitations period, engage in multiple late-night accesses or participate
in any suspicious access patterns through these agencies. The allegations regarding
obtainments through these agencies thus fail to state a claim for relief. The audit
reflects that Law Enforcement Does through the remaining eight agencies15 accessed
McDonough’s personal information on the same day as or within a few hours of
accesses by other, unrelated entities during the limitations period; performed multiple
late-night accesses during the limitations period; or had a history of frequent
suspicious accesses prior to the limitations period, coupled with one or more accesses
during the limitations period. Allegations against the Law Enforcement Does
responsible for accesses within the limitations window through these eight agencies’
stations thus state facially plausible claims for relief, and we reverse the dismissal of
the timely claims against them. We also reverse the dismissal of the timely claims
against the following Local Entities allegedly liable for those accesses: Carver
County, City of Hancock, Hennepin County, City of Minneapolis, City of
Minnetonka, Ramsey County, and Wright County. The dismissal of McDonough’s
claims against all other Local Entities and Law Enforcement Does is affirmed.

                               3. Mitchell’s Complaint

      Mitchell alleges that in 2004, she became a news anchor and sports reporter for
Fox 9 News and presently works for Fox 9, co-anchors Fox at Five, and is an anchor
and reporter for Fox 9 Sports. She has also served as a sideline reporter for the NFL
on Fox broadcasts. During her career, she has met and interviewed numerous law
enforcement personnel. She alleges that she has not committed any crimes that would


Rivers Park District PD, and West Metro Plymouth Exam Station.
      15
         These include the Carver County Sheriff, Hancock PD, Hennepin County
Sheriff, Minneapolis PD, Minnetonka PD, Ramsey County Sheriff, State Patrol, and
Wright County Sheriff.
                                          -31-
authorize the accesses of her personal information and that the information was
obtained without any probable cause or reasonable suspicion to believe she had
engaged in any criminal activity or any activity even remotely related to criminal
activity. In January 2013, the Department of Natural Resources notified Mitchell that
her information had been accessed by an individual for an impermissible purpose.
She subsequently requested an audit, which revealed that her information had been
accessed approximately 219 times by approximately 50 entities between 2005 and
2013. All of these allegations carry Mitchell’s assertions of impermissible purpose
to the brink of plausibility.

       As in the cases of McDonough and Bass, Mitchell’s audit reveals several
suspicious access patterns. For example, within the span of an hour on November 25,
2007, her information was accessed through the stations of three different agencies
based in different parts of Minnesota: at 3:36 p.m. through the Ramsey County
Sheriff’s station, then at 4:08 and 4:10 p.m. through the Blue Earth PD, and then at
4:23 p.m. through the Rice County Sheriff’s office. In addition, Mitchell’s audit
shows frequent late-night or early-morning accesses, with 37 of the 219 accesses of
her personal information listed in the audit occurring between the hours of 11:00 p.m.
and 6:00 a.m.

       In support of their argument that Mitchell has not asserted plausible allegations
of impermissible purpose, Local Entities note that there are other Dawn Mitchells in
Minnesota, some of whom have criminal records, and point to a Hennepin County
Attorney’s affidavit and attached public records. But at the motion-to-dismiss stage,
we must draw all reasonable inferences in favor of Mitchell, and without the benefit
of discovery, including discovery related to the use and functions of the database, we
cannot say that this alternative explanation is so obvious as to render Mitchell’s claim




                                         -32-
of impermissible purpose facially implausible.16 Other than the argument based on
the multiple Dawn Mitchells, Local Entities offer essentially the same “alternative
explanations” that were offered for the accesses of McDonough’s and Bass’s
information. For the same reasons, these “alternative explanations” are not
sufficiently obvious, or do not sufficiently account for the late-night accesses and the
close-in-time accesses by different agencies, to render Mitchell’s claims against
certain Local Entities inadequately pleaded.

       Turning to an analysis of the alleged obtainments, there are 15 agencies17 with
accesses within the limitations period. Only four of those agencies18 have multiple
late-night accesses within the limitations period; accesses within the limitations
period on the same day or within a few hours of accesses through other, unrelated
agencies; or a history of frequent suspicious accesses prior to the limitations period.
Mitchell’s allegations relating to the timing and patterns of accesses at those four
agencies thus nudge her claims against the allegedly responsible Law Enforcement
Does and Local Entities across the line of plausibility. We therefore reverse the
dismissal of Mitchell’s timely claims against the Law Enforcement Does responsible
for accesses through those four agencies. We also reverse the dismissal of Mitchell’s
timely claims against the Cities of Minneapolis and Edina, since they are the only two
entity defendants to which those agencies’ accesses can be attributed. The dismissal

      16
        It is not obvious, for example, that the database is, or was in the past, set up
in such a way that officers would never be able to tell, until accessing any or all of
Mitchell’s personal information, that she was the wrong Dawn Mitchell.
      17
        These include the Anoka County Sheriff; Blaine PD; Chaska Driver’s License
Office; Department of Corrections; Edina Driver’s License Office; Edina PD;
Freeborn County Court Services; Hennepin Courts; Hopkins PD; Maple Grove PD;
Minneapolis PD; St. Croix County, Wisconsin, 911; St. Louis Park Driver’s License
Office; St. Paul PD; and State Patrol.
      18
       These include the Edina PD; Minneapolis PD; St. Croix County, Wisconsin,
911; and State Patrol.
                                         -33-
of Mitchell’s claims against all other Local Entities and Law Enforcement Does is
affirmed.

                             4. Potocnik’s Complaint

       Potocnik alleges that since 2003, more than 200 law enforcement personnel
from approximately 40 different departments or agencies have accessed his
information approximately 420 times. The audit attached to Potocnik’s complaint
reveals that 308 of the 416 listed accesses—and 47 of the 50 accesses within the
limitations period—were performed through the Minneapolis PD’s station.

       There are only four agencies with accesses within the limitations period: the
Minneapolis PD, Gilbert PD, Dilworth PD, and St. Louis County Sheriff’s office. Of
these, the Dilworth PD had only one early-morning access and no other accesses
whatsoever. Although numerous users in the Minneapolis PD frequently accessed
Potocnik’s information, the City of Minneapolis is not a party to this appeal.
Potocnik has pursued a separate action against Minneapolis and the Law Enforcement
Does responsible for accesses through the Minneapolis PD. See Potocnik v. City of
Minneapolis, No. 14-1215(DSD/TNL), 2014 WL 4829454 (D. Minn. Sept. 29, 2014).

       The St. Louis County Sheriff’s office and Gilbert PD each accessed Potocnik’s
information only once during the limitations period, but they did have a history of
suspicious accesses. Nevertheless, Potocnik has pleaded no underlying facts that
explain why he would garner Law Enforcement Does’ interest. Although the parties
have indicated that Potocnik is a former police officer who was once under
investigation, there are no allegations in the complaint of any relationship he may
have had with any law enforcement agency, professional or otherwise. Nor are there
any allegations that would explain why law enforcement officers would have an
unusually high level of interest in Potocnik. Potocnik alleges in conclusory fashion



                                       -34-
that his personal information was obtained “without probable cause or reasonable
suspicion.” Potocnik does not allege that he committed no crimes that would justify
the accesses. Potocnik asks us to infer from the sheer volume of accesses, the large
majority of which are attributable to the Minneapolis PD, and from a few past
suspicious accesses through the Gilbert PD and St. Louis County Sheriff stations, that
the accesses were for an impermissible purpose. His allegations of underlying facts
lack the specificity necessary to give rise to a reasonable inference that the remaining
Defendants obtained his personal information for an impermissible purpose. We
therefore affirm the dismissal of Potocnik’s complaint against all Law Enforcement
Does and Local Entities. We express no opinion about Potocnik’s claims in the
separate action.

                         IV. Commissioners and DPS Does

       Drivers19 challenge the district court’s dismissal of the claims against
Commissioners. The district court held that the DPPA did not create a private right
of action for Commissioners’ alleged negligence in mismanaging information from
motor vehicle records and that Commissioners could be held liable only if the
complaint established that “the Commissioners themselves” had an impermissible
purpose for disclosing Drivers’ personal information to Law Enforcement Does. On
appeal, Commissioners contend that the allegations against them fail to state a claim
either because they did not have the necessary mental state required to violate the Act
or because they have qualified immunity. The parties’ arguments on this issue apply
equally to DPS Does.




      19
       Throughout this section, “Drivers” refers only to Bass, McDonough, and
Potocnik, the three Drivers who brought claims against Commissioners and DPS
Does.

                                         -35-
       Although the district court did not address the issue of qualified immunity, we
review grants of motions to dismiss de novo and may affirm on any grounds that the
record supports, including qualified immunity. See Christiansen v. W. Branch Cmty.
Sch. Dist., 674 F.3d 927, 933-34 (8th Cir. 2012). “Qualified immunity gives
government officials breathing room to make reasonable but mistaken judgments
about open legal questions.” Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2085 (2011).
“[G]overnment officials performing discretionary functions generally are shielded
from liability for civil damages insofar as their conduct does not violate clearly
established statutory or constitutional rights of which a reasonable person would have
known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). A government official
“violates clearly established law when, at the time of the challenged conduct, ‘[t]he
contours of [a] right [are] sufficiently clear’ that every ‘reasonable official would
have understood that what he is doing violates that right.’” al-Kidd, 131 S. Ct. at
2084 (alterations in original).

       The DPPA’s provisions limiting the disclosure, obtainment, or use of personal
information from a motor vehicle record include a mental state requirement. Section
2724 provides: “A person who knowingly obtains, discloses or uses personal
information, from a motor vehicle record, for a purpose not permitted under this
chapter shall be liable to the individual to whom the information pertains, who may
bring a civil action in a United States district court.” Commissioners argue that they
cannot be held liable to Drivers under § 2724 because the required mental state,
“knowingly,” applies not only to the “disclos[ure]” of the information, but also to the
phrase, “for a purpose not permitted.” In essence, Commissioners contend that DMV
employees can be held liable only if they had actual knowledge of Law Enforcement
Does’ impermissible purposes for obtaining the information. Commissioners also
suggest that they are liable only if they themselves harbored an impermissible
“purpose” for the disclosure. Drivers argue that the word “knowingly” in § 2724
modifies only the phrase denoting the act—“obtains, discloses or uses”—and not the



                                         -36-
phrase “for a purpose not permitted.” Drivers contend that, at the very least,
Commissioners had an obligation under the DPPA to make some effort to ascertain
each Law Enforcement Doe’s purpose prior to each disclosure.

       Several circuits have weighed in on the scope of the DPPA’s mental state
requirement. Although none have squarely addressed the issue before us, their
opinions could support either of the parties’ conflicting interpretations. Compare
Gordon v. Softech Int’l, Inc., 726 F.3d 42, 53-54 (2d Cir. 2013) (holding, in the
context of resellers, that the DPPA implicitly imposes a duty to exercise reasonable
care in responding to requests for personal information), Pichler v. UNITE, 542 F.3d
380, 396 n.21 (3d Cir. 2008) (primarily addressing an ignorance-of-the-law defense
but noting agreement with the district court that the word “knowingly” modifies only
the act requirement), and Senne v. Village of Palatine, 695 F.3d 597, 603 (7th Cir.
2012) (en banc) (same, stating that “[v]oluntary action . . . is sufficient to satisfy the
mens rea element of the DPPA”), with Roth v. Guzman, 650 F.3d 603, 611-12 (6th
Cir. 2011) (holding that state employees who disclosed information to an obtainer
who explicitly stated a permissible purpose were entitled to qualified immunity
because the focus should be on the use for which the information was disclosed, not
the undisclosed use for which it was obtained).

       The circuits’ varied interpretations of § 2724’s mental state element reflect a
lack of clarity regarding 1) to which element or elements the “know[ledge]”
requirement applies; 2) the standard of care, if any, that disclosers must exercise when
ascertaining the purpose for an information request; and 3) whether the word
“purpose” in § 2724 refers to the discloser’s purpose for divulging the information
or the obtainer’s purpose for requesting it. Even if, at the time of the disclosures in
the instant action, it was clearly established that a discloser has a duty under the
DPPA to make some effort to ascertain a recipient’s purpose, it was not clearly
established that the ascertained purpose must be express and explicit. Drivers allege



                                          -37-
that DPS issued passwords to police officers, employees at sheriffs’ offices, court
staff, or other similarly situated government agents in connection with their jobs.
There are no allegations that DPS issued passwords to agents or officers whose job
duties did not require the use of personal information in motor vehicle records and
who nevertheless accessed Drivers’ personal information. Drivers allege that Law
Enforcement Does received training about proper use of the database and that the
website used to log on to the database stated, “Access to this service is for authorized
personnel only conducting official business . . . .” Law Enforcement Does thus
implicitly certified a permissible purpose each time they logged on. In these
circumstances, we cannot say that, at the time of the alleged accesses, any reasonable
official would have understood that DPS’s policy of allowing the above-described
government employees password-protected access to the database violated Drivers’
rights under the DPPA.

       Drivers also allege that Commissioners and DPS Does knew of the widespread
misuse of the system and “knowingly disclosed” Drivers’ personal information by
“failing to safeguard and monitor the database” and by “willfully refusing to correct
the misuses.” These allegations, at most, allege negligence or recklessness. Even
assuming that the DPPA imposes a duty of some degree of care on DPS officials, that
duty of care was not clearly established at the time of the alleged violations. To the
extent that Drivers attempt to allege, without support, that Commissioners and DPS
Does actually knew that the particular disclosures alleged in the complaint were for
impermissible purposes, such bald allegations are conclusory and are properly
disregarded when determining whether the complaint survives a motion to dismiss.
See Iqbal, 556 U.S. at 681, 683. We therefore affirm the dismissal of Bass’s,
McDonough’s, and Potocnik’s claims against the Commissioners and DPS Does.20

      20
         Although qualified immunity does not necessarily prevent an award of
equitable relief against government officials in their official capacities, e.g.,
Grantham v. Trickey, 21 F.3d 289, 295-96 (8th Cir. 1994), Drivers have not argued
that their prospective-relief claims should be analyzed differently than their claims
                                         -38-
                                   V. Conclusion

        As set forth above, the dismissals of Bass’s, McDonough’s, and Mitchell’s
claims are affirmed in part and reversed in part, and the cases are remanded for
further proceedings consistent with this opinion. The dismissal of Potocnik’s claims
is affirmed.
                        ______________________________




for damages and explicitly stated in their filings below that they were not pleading
any official capacity claims. Bass and McDonough also stated in their complaint
captions that they were asserting claims against the Commissioners in their individual
capacity.
                                        -39-